Warner, J.
The duly certified copy orders of the military authorities of the Confederate States were properly admitted in evidence on the trial of the case.
In our judgment, it was error in the Court below, in dis*63missing the plaintiff’s case in the manner stated in the record. The Court should have submitted' the evidence to the jury, and charged them as to the law applicable to the facts proved on the trial. It was the plaintiff’s legal right to have had the question of fact determined by the jury under the law, whether the defendants, at the time of the seizure of his property by them, were, bona fide, acting under the military orders of a superior officer or not.
Let the judgment of the Court below be reversed.